IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00176-CR

HAROLD ANDREW PIVONKA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 09-03777-CRF-361


                            ABATEMENT ORDER


       Appellant’s brief was originally due on or before February 27, 2013. In a letter

dated March 7, 2013, the Court provided notice that unless a brief or satisfactory

response was received within 14 days, the Court must abate the appeal and order the

trial court to immediately conduct a hearing pursuant to Rule of Appellate Procedure

38.8(b)(2, 3). Neither Appellant’s brief nor a response has been filed.

       Because Appellant’s brief was not filed within 14 days, we abate this appeal to

the trial court to conduct any necessary hearings within 21 days of the date of this order
in accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P.

38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed April 11, 2013
Do not publish




Pivonka v. State                                                                   Page 2